Title: To Alexander Hamilton from Hezekiah W. Bissell, 9 April 1799
From: Bissell, Hezekiah
To: Hamilton, Alexander


          
            Sir,
            Hartford (Connecticut) April 9th. 1799.
          
          In a letter recently recd. from the Secty. of War, I am inform’d that the President of the United States, has appointed me a Surgeons Mate, in the Army of the U.S. By the Secty. I am directed, in case I accept, to inform you of the fact. Of my accepte. you will please Sir to consider this as my signification.
          I have the Honor to be, with Respect, Sir, your Obedt Sert.
          
            Hezekiah W Bissell
          
          
            NB. Any communication addressed to me, at this place will reach me without delay—
          
          
            H. W B.
          
          Major General Hamilton
        